     Case 5:18-cv-02334-VEB Document 32 Filed 07/02/20 Page 1 of 2 Page ID #:1484



1

2

3

4

5

6

7
                            UNITED STATES DISTRICT COURT
8
                        CENTRAL DISTRICT OF CALIFORNIA
9

10

11
     SERGIO MARTIN,                             Case No. 5:18-cv-2334-VEB
12                     Plaintiff,
13                                              ORDER AWARDINGATTORNEYS’
                 vs.                            FEES PURSUANT TO THE EQUAL
14
                                                ACCESS TO JUSTICE ACT,
15
     COMMISSIONER OF SOCIAL                     28 U.S.C. § 2412 (d)
     SECURITY ADMINISTRATION,
16
                       Defendant.
17

18         Before the Court is the Stipulation of Plaintiff, Sergio Martin, for award of
19
     attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d).
20

21   Based on the pleadings as well as the position of the defendant commissioner, if
22
     any, and recognizing the Plaintiff’s waiver of direct payment and assignment of
23
     EAJA to his counsel,
24

25         IT IS HEREBY ORDERED that attorneys’ fees and expenses in the amount
26
     of Seven Thousand Nine Hundred Dollars ($7,900.00) and costs in the amount of
27

28
     Case 5:18-cv-02334-VEB Document 32 Filed 07/02/20 Page 2 of 2 Page ID #:1485



1    Four Hundred Dollars ($400.00) pursuant to the Equal Access to Justice Act, 28
2
     U.S.C. § 2412(d) are awarded to Plaintiff. Astrue v. Ratliff, 130 S.Ct. 2521 (2010).
3

4          If the U.S. Department of the Treasury determines that Plaintiff’s EAJA
5
     fees, expenses, and costs are not subject to offset allowed under the Department of
6

7
     the Treasury’s Offset Program (TOPS), then the check for EAJA fees, expenses,

8    and costs shall be made payable to Plaintiff’s attorney’s Olinsky Law Group.
9
           Whether the check is made payable to Plaintiff or to Olinsky Law Group, the
10

11   check shall be mailed to the following address:
12
                   Olinsky Law Group
13                 250 S Clinton St Ste 210
14
                   Syracuse, NY 13202

15   So ordered.
16

17
     DATED: July 2, 2020                      /s/Victor E. Bianchini
18                                            VICTOR E. BIANCHINI
19
                                              UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26

27

28
